Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0104
             Lower Tribunal Nos. 20-0080 AP, 14-24966 SP
                         ________________


             Advanced Health & Wellness, Inc., etc.,
                                  Appellant,

                                     vs.

             Mercury Insurance Company of Florida,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte, Judge.

      Stuart B. Yanofsky, P.A., and Stuart B. Yanofsky (Plantation), for
appellant.

     Conroy Simberg and Hinda Klein (Hollywood), for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.